Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-6, drawn to a gas detecting device with emphasis on a gas transporting actuator, classified in G01N 1/24.
II. Claims 8-11, drawn to a gas detecting device with emphasis on a microprocessor and transmission module, classified in G01N 33/0073.
III. Claims 12-14, drawn to a gas detecting device with emphasis on sensor technology, classified in G01N 33/0036, G01N 33/004, G01N 33/0047, G01N 33/569.
IV. Claims 15-19, drawn to a gas detecting device with emphasis on a type of valving used to collect gas, classified in G01N 1/24.

Claims 1 and 20 link(s) inventions I - IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  

Claim 7 links inventions II and IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 7.  

Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because all of the limitations of Group II are not found in Group I.  The subcombination has separate utility, such as a gas detection device that utilizes microprocessors and transmission modules to operate the detection device.




Inventions III and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because all of the limitations of Group II are not found in Group III.  The subcombination has separate utility, such as a gas detection device that utilizes microprocessors and transmission modules to operate the detection device.

Inventions I - III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for all of the limitations of Group IV are not found in Groups I, II, or III.  The subcombination has separate utility, such as a gas detection device that utilizes a valve comprised of charged material or magnetic material to open and close the valve to control airflow into the detection device for detection.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:


the inventions have acquired a separate status in the art in view of their different classification; 

the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and 

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

IF APPLICANT CHOOSES GROUP II, THEN STOP HERE!
	IF APPLICANT CHOOSE GROUPS I, III, OR IV, THEN THE FOLLOWING ELECTION OF SPECIES IS REQUIRED.

This application contains claims directed to the following patentably distinct species:
   
IF APPLICANT CHOOSES GROUP I, THEN APPLICANT IS REQUIRED TO CHOOSE THE PARTICULAR TYPE OF GAS TRANSPORTING ACTUATOR USED FROM THE FOLLOWING:
   -  Gas transporting actuator discussed with respect to Figures 3A, 4, and 5A-5C, which appears to be embodied in claims 1-3 and 20.

   -  Gas transporting actuator discussed with respect to Figures 3B, 6A-6B, and 7A-7D, which appears to be embodied in claims 1, 4-6, and 20.

  The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as listed above.  In 
IF APPLICANT CHOOSES GROUP III, THEN APPLICANT IS REQUIRED TO CHOOSE THE PARTICULAR TYPE OF GAS SENSOR USED IN THE EXTERNAL SENSOR FROM THE FOLLOWING:
   -  Sensor, such as an oxygen sensor, a carbon monoxide sensor, a carbon dioxide sensor, a temperature sensor, a humidity sensor, or combinations thereof, as disclosed on page 5, lines 17-19 and 23-26, which appears to be embodied in claim 1, 12, and 20. 

    -  Sensor, such as a volatile organic compound sensor, as disclosed on page 5, lines 19-21, which appears to be embodied in claim 1, 13, and 20. 

     -  Sensor, such as a bacterial sensor, a virus sensor, a microorganism sensor, or combinations thereof, as disclosed on page 5, lines 21-23, which appears to be embodied in claim 1, 14, and 20. 

 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as listed above.  In addition, these species are not obvious variants of each other based on the current record.

IF APPLICANT CHOOSES GROUP IV, THEN APPLICANT IS REQUIRED TO CHOOSE THE PARTICULAR TYPE OF VALVE USED TO CONTROL THE AIRFLOW  FROM THE FOLLOWING:
    -  Valve using a displacement component made from a charged material; and a stationary component made of a bipolar conductive material, as disclosed on page and 5A-5C, which appears to be embodied in claims 1, 15-17, and 20.

   -  Valve using a displacement component made from a magnetic material; and stationary component made of an electromagnet material, as disclose on page , which appears to be embodied in claims 1, 15, and 18-20.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as listed above.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1 and 20 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification; 

the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and 

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856